                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

UNITED STATES,                        )
                                      )
     Plaintiff,                       )
v.                                    )          Case No. 2:18-cr-20031-JTF
                                      )
JOSE ANGEL SANCHEZ,                   )
                                      )
     Defendant.                       )
_____________________________________________________________________________

         ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
   RECOMMENDATION AND DENYING DEFENDANT’S MOTION TO SUPPRESS
______________________________________________________________________________

       Before the Court is Defendant Jose Angel Sanchez’s Motion to Suppress that was filed on

April 12, 2018.   (ECF No. 19.)      The United States responded on May 1, 2018 to which

Defendant filed a reply on May 9, 2018. (ECF Nos. 25 & 28.) The motion was referred to the

assigned Magistrate Judge who conducted a suppression hearing on June 4, 2018. (ECF Nos. 29

& 30.) On July 11, 2018, the Magistrate Judge issued a Report and Recommendation that

Defendant’s Motion to Suppress should be denied. (ECF No. 33.) On July 13, 2018, Defendant

filed objections to which the Government filed a Response on July 25, 2018. (ECF Nos. 34 &

35.) After a de novo review, the Court finds that the Magistrate Judge’s Report and

Recommendation should be Adopted and Defendant’s Motion to Suppress Denied.

                                I.     FINDINGS OF FACT

       The Magistrate Judge provided proposed findings of fact based on the exhibits and

testimony of Agent Brent Hill as presented during the suppression hearing on June 4, 2018.

(ECF No. 33, 1-5.) Agent Hill testified that on March 7, 2017 at 5:11 p.m., he was driving on

Interstate 40 in Fayette County, Tennessee when he noticed that cars were traveling slower than
normal and appeared to be delayed by a blue Chevrolet Silverado pickup truck. Agent Hill noted

that as he pulled into the lane behind the vehicle he could not read the entire Texas registration

plate because a trailer ball hitch was covering the middle number on the tag. Hill moved into the

left lane beside the truck to read the entire tag at which time he also observed the truck briefly

veer across the line and then return into the right lane. Hill returned to the right lane where he

followed the truck for a couple of miles. As the driver attempted to exit the highway, Hill

signaled for the truck to pull over. Upon approaching the vehicle, Sanchez provided Agent Hill

with a Texas identification card, instead of a driver’s license. Sanchez also was unable to provide

details concerning his trip to Nashville while the Agent observed that the truck appeared to have

an improperly mounted spare tire, fresh dirt disturbances and fingerprints. While Hill was

writing Sanchez a warning regarding the traffic violation, another agent arrived and proceeded to

check the car with his narcotics detector canine for drugs. The dog traveled around the car twice,

indicating a positive alert for drugs. The Court has reviewed the CDs, the investigative report

and other exhibits admitted during the suppression hearing that comprised the events leading to

the stop and search. (ECF No. 30.)

       The Parties filed objections to the report and recommendation, none of which oppose any

of the proposed findings of facts. (ECF No. 34.) As such, the Court adopts the Magistrate

Judge’s proposed findings of fact of this case. (ECF No. 55, 1–4.)

                                 II.    LEGAL STANDARDS

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.




                                                2
28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “[T]he magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

     The standard of review that is applied by the district court depends on the nature of the

matter considered by the Magistrate Judge. Motions to suppress evidence are subject to de novo

review. See 28 U.S.C. § 636 (b)(1)(A); U.S. Fid. & Guarantee Co. v. Thomas Solvent Co., 955

F.2d 1085, 1088 (6th Cir. 1992). Upon review of the evidence, the District Judge may accept,

reject or modify in whole or in part, the Magistrate Judge’s proposed findings and

recommendations. U.S. v. Raddatz, 447 U.S. 667, 673-675 (1980), reh’g den., 448 U.S. 916

(1980) and 28 U.S.C. §636 (b)(1)(B).

                                       III.    ANALYSIS

     The Fourth Amendment of the United States Constitution provides that the “right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated[.]” U.S. Const. amend. IV. Stopping a vehicle and detaining its

occupants amount to a seizure under the Fourth Amendment. United States v. Gross, 550 F.3d

578, 582 (6th Cir. 2008). As such, Fourth Amendment protections extend to brief investigatory

stops of persons or vehicles. United States v. Arvizu, 534 U.S. 266, 273 (2002). When deciding

if the seizure of evidence is a Fourth Amendment violation, the Court must first decide “whether

the officer’s action was justified at its inception,” and second, “whether it was reasonably related

in scope to the circumstances which justified the interference in the first place.” United States v.

Freeman, 209 F.3d 464, 466 (6th Cir. 2000) and Terry v. Ohio, 392 U.S. 1, 19-20 (1968). If the




                                                 3
officer has probable cause to believe that a traffic violation has occurred or was occurring, the

resulting stop is not unlawful. United States v. Ferguson, 8 F.3d 385, 391 (6th Cir. 1993). The

issue before the Court is whether the evidence seized because of Sanchez’s stop and arrest

should be suppressed because the officer lacked “probable cause” to conduct the alleged illegal

traffic stop for a civil infraction, a completed misdemeanor, and/or lacked reasonable suspicion

to stop and search the vehicle for ongoing criminal activity. See Terry, 392 U.S. at 1 and United

States v. Hill, 195 F.3d 258, 263-64 (6th Cir. 1999), cert. denied, 528 U.S. 1176 (2000).

      In the report and recommendation, the Magistrate Judge determined that Agent Hill did

not have probable cause to stop Sanchez for violating Tenn. Code Ann. § 55-8-154(a) because

Sanchez’s speed did not obstruct the flow of traffic; or probable cause to stop Sanchez for

violating Tenn. Code Ann. § 55-8-123 because Sanchez’s lane excursion was isolated and brief.

However, the Magistrate Judge concluded that Agent Hill did have a reasonable suspicion that

Sanchez was violating Tenn. Code Ann. § 55-4-110 (b) because the trailer ball hitch prohibited

the Agent’s ability to fully read the license plate. See United States v. Simpson, 520 F.3d 531,

544 (6th Cir. 2008).    Finding that reasonable suspicion existed for the stop, based on the

obstructed license plate in violation of Tenn. Code Ann. § 55-4-110(b), the Magistrate Judge

recommends that Defendant’s motion to suppress be denied.

      1. Basis for Stop- Obstruction of License Plate

     Defendant objects to the Magistrate Judge’s finding that there was reasonable suspicion to

conduct the stop based on a violation of Tenn. Code Ann. § 55-4-110(b) because the agent could

easily read the license number while traveling in the left lane beside Sanchez’s vehicle. Defendant

asserts that the Magistrate Judge incorrectly rejected the Sixth Circuit’s precautions in Simpson

against too broadly interpreting Tenn. Code Ann. § 55-4-110(b). Defendant distinguishes the cases




                                                4
relied upon by the Magistrate Judge as follows: that the Ochoa and Martin decisions involve

complete obstruction of the tags that prevented the officers from reading the tags from any vantage

point. 1 In addition, the Dunbar case did not involve a Tennessee criminal statute. Further, since

the Dunbar decision, the Michigan Legislative House committee has taken steps to revise the

Michigan Vehicle Code to provide that no Code violation occurs when tow ball hitches, bike racks,

etc. partially obstruct a license plate. See MCL 257.225. (ECF No. 33.)

        The Government responds that the Magistrate Judge correctly relied on cases in which the

officer could not view the license plate from directly behind the vehicle or without taking special

measures to do so. Thus, reasonable suspicion existed, and the stop of the vehicle was legally

justified. See Ochoa, 2012 WL 60832476, at *8. In addition, and contrary to the Magistrate

Judge’s recommendations, the Government Objects to the Magistrate Judge’s recommendation

that speed, and the lane violation fell short of providing the officer with probable cause to justify

the stop. The Government reasserts that all three grounds justify the traffic stop in this case: the

slower speed on the interstate, the incident in which the vehicle briefly veered across the fog line,

and that the license plate was partially obscured, all of which created a reasonable suspicion

and/or probable cause for the stop, based on the totality of the circumstances. 2 (ECF No. 34.)

        As noted above, the Magistrate Judge found that Agent Hill had reasonable suspicion to

    believe that Sanchez was violating Tenn. Code Ann. § 55-4-110. Tenn. Code Ann. § 55-4-110(b)

    reads:




1
  See State v. Ochoa, No. M2011-02400-CCA-R3-CD, 2012 Crim. App. LEXIS 999 at *21 (Tenn. Crim. App. Dec.
7, 2012) and State v. Martin, No. M2011-02296-VCA-R3CD, 2012 Tenn. Crim. App. LEXIS 344 at *2 (Tenn.
Crim. App. May 24, 2012).
2
  The Government also contends that Defendant mischaracterizes Agent Hill’s testimony that he could “easily”
obtain the license plate number once he changed lanes to pull beside his vehicle. Defendant did not object to the
Magistrate Judge’s proposed findings of fact so this issue need not be addressed.


                                                       5
               (b) Every registration plate shall at all times be securely fastened in
               a horizontal position to the vehicle for which it is issued so to
               prevent the plate from swinging and at a height of not less than
               twelve inches (“12”) from the ground, measuring from the bottom
               of the plate, in a place and position to be clearly visible and shall
               be maintained free from foreign materials and in a condition to be
               clearly legible . . . . No tinted materials may be placed over a
               license plate even if the information upon the license plate is not
               concealed.

Tenn. Code Ann. § 55-4-110(b), effective July 1, 2013.

       Defendant objects to the Magistrate Judge’s finding that Agent Hill had reasonable

suspicion to believe a violation of the statute occurred because Agent Hill could “easily …

ascertain the one tag number he could not see by simply adjusting his position in the traffic

lane,” thereby removing the possibility that a violation had occurred. (ECF No. 34, 5.) The

Defendant argues that although Simpson affirmed the decision of the district court, it rejected the

district court’s “over broad interpretation” of the statute. 3 See Simpson, 520 F.3d at 544 (quoting

United States v. Simpson, No. 1:06-CR-21, 2006 WL 3198945, at *4 (E.D. Tenn. Oct. 30,

2006)). After quoting the offending language used by the district court, the Simpson court

indicated, by way of dicta, that taken literally, such a broad reading of the statute “. . . would

mean that a police officer who had difficulty seeing a license plate at some unspecified distance

or position, even if the license plate were visible at a closer distance or different position, could

nevertheless stop a vehicle.” Simpson, 520 F.3d at 544 (emphasis added). The clear implication

of this language is that reasonable suspicion to conduct a traffic stop does not exist if an officer

could read a license plate after repositioning himself or herself.         Following this logic, the



3
 The Defendant comments that “How Simpson is not directly on point for the issue here escapes the
defense.” The comment appears gratuitous and unnecessary. In this Court’s view, referring to a judicial
officers’ finding or recommendation in such a manner by any party, even in an indirect way, is
inappropriate. See Tenn. Sup. C. R. 8, Preamble and Scope § [6], effective January 1, 2011; West Tenn.
L.R. Guidelines for Professional Courtesy and Conduct, Rule I.


                                                  6
Defendant argues that Agent Hill did not have legal authority to stop the vehicle operated by

Defendant on the evening in question.

     The Sixth Circuit has ruled that the Tennessee statute imposes a duty to have visible and

legible license plates at all times. In that regard, the question is not whether an actual violation

was occurring but if the officer has an objectively reasonable suspicion that a violation of the

statute was occurring. Simpson, 520 F.3d at 536, 542, 544; United States v. Bullock, No. 17-cr-

20285-SHL-tmp, 2018 WL 3474089 at *3 (W.D. Tenn. July 19, 2018); and State v. Matthews,

No. M200100754CCAR3CD, 2002 WL 31014842 (Tenn. Crim. App. Sept. 10, 2002.)

     The Court notes that this case is factually different and distinguishable from nearly all cases

cited by the parties. In these cases, for one reason or another, officers had to initiate a vehicle

stop before the entire license plate could be read. Because of this, the officers had an objectively

reasonable suspicion that the statute was being violated prior to making the stop. In this case,

after the officer repositioned himself, he could read the license plate. Thereafter, he returned to

the rear of the vehicle, and followed it for some distance before initiating the traffic stop.

       The Magistrate Judge correctly identified the issue in this case - “whether the statute is

violated when a registration plate is visible from certain angles but not from a position behind the

vehicle.” (ECF No. 33, 12-13.) The Magistrate Judge found People v. Dunbar, 499 Mich. 60

(2016) helpful because in all relevant ways Dunbar and the case before this Court are factually

and legally similar. As noted above, Sanchez objects to the Magistrate Judge’s reliance on

Dunbar because it interprets the Michigan statute, which was subsequently amended. The Court

observes that although the Michigan Legislature took steps to change its statute, Tenn. Code

Ann. § 55-4-110(b) has remained unchanged.




                                                  7
        As the Court noted, the cases cited by the parties are factually distinguishable. In these

cases, the license plates were obscured by dirt, oil, or some type of covering and therefore,

illegible. However, a case that is helpful to this Court, both factually and legally, is the

unpublished state case referenced above, State v. Matthews, No. M200100754CCAR3CD, 2002

WL 31014842 (Tenn. Crim. App. Sept. 10, 2002.) Factually, the Officer approached appellant’s

vehicle, he could not see the license plate because it was dark and the light bulb that usually

illuminates the plate was not on. As the court noted, “[the officer] noticed that there was no light

on the car’s license plate and he was unable to see if in fact the car had a license plate. He

followed the car, saw that there was a license plate, and called in the license plate number

immediately before stopping the car.” Id. at *1. 4 The appellant argued that he was not required

to turn on his lights, even though Tenn. Code Ann. § 55-4-110(b) required that the license plate

be clearly visible. The court affirmed denial of appellant’s motion to suppress, even though the

officer could see the plate and called in the number before the stop was made. Similarly, in the

case at hand, initially, the officer could not read the license plate and had to reposition himself to

see the entire plate. Still, from behind, the tow ball hitch obscured the license plate, which

amounted to a violation of the statute.

     What is also helpful to this Court is Matthews’ consideration of legislative intent, because

when necessary, courts are to give effect to the intent or purpose of the legislature as expressed

in the statute. “We must consider the ‘natural and ordinary meaning of the language used, when

read in the context of the entire statute, without any forced or subtle construction to limit or

extend the import of that language.’” Simpson, 520 F.3d at 536 (quoting Worrall v. Kroger Co.,

545 S.W.2d 736 (Tenn. 1977)). The Matthews court indicated that “[e]ven if the legislature


4
  It is unclear whether the dispatcher informed the officer before or after the stop that the license plate was
registered to another vehicle.


                                                      8
intended as a general rule not to require the display of headlights until a half hour following

sunset, it also intended that vehicle license plates be clearly visible at all times.” Matthews, 2002

WL 31014842 at *3 (emphasis added). 5 By failing to keep his license plate visible, Matthews

gave the officer reasonable suspicion to stop the vehicle. Similarly, in this case, by placing the

tow ball hitch in such a way to block part of the license plate, Sanchez gave Officer Hill

reasonable suspicion to make the stop in this case.

      Therefore, the Magistrate Judge correctly found reasonable suspicion for the stop under

Tenn. Code Ann. § 55-4-110(b). Defendant’s objections are Overruled.

        2. Basis for Stop-Speed

     The Court also agrees with the Magistrate Judge’s recommendations that Agent Hill lacked

probable cause for a stop for violations of Tenn. Code Ann. § 55-8-154(a) and Tenn. Code Ann.

§ 55-8-123. According to Tenn. Code Ann. § 55-8-154(a), no person shall drive a motor vehicle

at such a slow speed as to impede the normal and reasonable movement of traffic except when a

slower speed is necessary for safety purposes or for compliance with the law. The Tennessee

Supreme Court has provided the following guidance regarding when a slow-moving vehicle

impedes traffic:

        We conclude, therefore, that a driver of a slow-moving automobile
        impedes traffic when his or her reduced speed interrupts the normal and
        reasonable movement of traffic by blocking or backing up traffic, unless
        the reduced speed is necessary for safe operation or in compliance with the
        law. Furthermore, while not an exhaustive list, we believe that when a trial
        court reviews whether a slow driver impeded traffic it should consider
        how slow the driver's automobile was traveling, the posted maximum
        speed limit, the posted minimum speed limit, if any, the effect on traffic,
        the duration of the effect on traffic, and the normal and reasonable flow of

5
  This Court is mindful of Simpson’s criticism of Matthews for failure to discuss distance or viewpoint.
See Simpson, 520 F.3d at 544, fn. 15. However, Matthews’ reference to legislative intent may not be
ignored. The court noted, “[t]he most basic duty of a court interpreting statutes is to ascertain and give
effect to the intent and purpose of the legislature.” Matthews, 2002 WL 31014842 *3, (quoting State v.
Walls, 62 S.W.3d 119 (Tenn. 2001)).


                                                    9
       traffic in that area. Also, the trial court should consider whether other
       traffic could safely pass the slow-moving automobile in the right lane as
       provided in Tennessee Code Annotated section 55-8-118 (2004)(internal
       quotations omitted.)

United States v. Hutton, No. 3:12-00215, 2013 WL 3976628, at * 7 (M.D. Tenn. Aug. 2, 2013)

(quoting State v. Hannah, 259 S.W.3d 716, 722 (2008)). In this case, neither the investigative

report, nor Agent Hill’s testimony state that other vehicles were blocked, backed up or stopped.

The record indicates only that Sanchez was traveling slower than normal. The report and

recommendation indicate that Hill testified Sanchez was driving “at approximately fifty to fifty-

five miles per hour in a zone where the speed limit was sixty-five miles per hour.” In addition,

Sanchez’s vehicle was not impeding or obstructing traffic because other vehicles were able to

pass. (ECF No. 33, 2, 9.) Accordingly, the Court agrees with the Magistrate Judge’s

recommendation that the Agent did not have probable cause to conduct a stop for impeding

traffic by a slow moving vehicle, in violation of Tenn. Code Ann. § 55-8-154(a).             The

Government’s objection on this basis is Overruled.

       3. Basis for Stop-Veering into Fog Lane

     Lastly, the primary purpose of Tenn. Code Ann. § 55-8-123(1) is to enhance highway

safety. However, the Tennessee Supreme Court has rejected cases that conclude that an officer

always has probable cause to stop a driver upon witnessing a single fog lane crossing. See State

v. Smith, 484 S.W.3d 393, 410-11 (Tenn. 2016)(emphasis added). On the other hand, probable

cause does exist for a violation of Tenn. Code Ann. § 55-8-123(1) when the officers’

corroborated testimony shows that the driver crossed the fog line three times and was otherwise

all over the highway. United States v. Carter, No. 4:17-cr-11-TRM-SKL, 2017 WL 8895627 at

*6 (E.D. Tenn. Dec. 29, 2017). Agent Hill’s investigative report dated March 9, 2017 provides

the following: “Agent Hill then transitioned back to lane 2 and when he did he observed the



                                               10
driver of the vehicle to [sic] cross over the painted fog line at a distance that cause[d] Agent Hill

concern for the driver and also the remainder of traveling motorist on the roadway.” (ECF No.

30.) As the Magistrate Judge found, and this Court agrees, the isolated and brief incident of

Sanchez’s truck veering across the lane was not sufficient for probable cause for this violation.

Freeman, 209 F.3d at 466-67 and United States v. Sanford, 476 F.3d 391, 394 (6th Cir. 2007).

Accordingly, the Government’s objection in this regard is Overruled.

                                        CONCLUSION

       After a de novo review of the Magistrate’s Report and Recommendation, the Defendant’s

and Government’s objections, in addition to the hearing record, the Court adopts the Magistrate

Judge’s Report and Recommendation, ECF No. 33, overrules the parties’ objections and finds

that Defendant’s Motion to Suppress, ECF No. 19, should be Denied.



                IT IS SO ORDERED on this 9th day of October 2018.



                                                              s/John T. Fowlkes, Jr.
                                                              John T. Fowlkes, Jr.
                                                              United States District Judge




                                                 11
